Dismissed and Memorandum Opinion filed January 8, 2004








Dismissed and Memorandum Opinion filed January 8,
2004.
 
 
In The
Fourteenth Court of Appeals
 
____________
 
NO. 14-02-00788-CV
____________
 
HATSY HEEP SHAFFER,
Appellant
 
V.
 
COMPASS BANK, Appellee
 

 
On Appeal from the Probate
Court No. 1
Harris County, Texas
Trial Court Cause No.  322,228-401
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed April 22, 2002.  By order dated February 13, 2003, this appeal
was stayed during the pendency of bankruptcy
proceedings. 
On December 22, 2003, appellant filed a motion to dismiss the
appeal, asserting that the automatic stay in the bankruptcy court had been
lifted on November 3, 2003, to allow dismissal of this appeal.  See Tex.
R. App. P. 42.1.  We lift the
abatement, reinstate the appeal, and grant appellant=s motion to dismiss.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 8, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.